[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              AUGUST 31, 2009
                               No. 08-17183
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D.C. Docket No. 08-00118-CR-T-24MSS

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

RAUL GARCIA-PEREZ,
a.k.a. Raul Perez-Gonzalez,
a.k.a. Jesus Recio,

                                                       Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________
                              (August 31, 2009)

Before BIRCH, HULL and COX, Circuit Judges.

PER CURIAM:
       Raul Garcia-Perez was sentenced to 60 months for illegally reentering the

United States after having been convicted of an aggravated felony, in violation of 8

U.S.C. §§ 1326(a) and (b)(2). He appeals, challenging his sentence.

       First, Garcia-Perez argues that the district court committed a procedural error

when it imposed a sentence without considering all of the factors in 18 U.S.C. §

3553(a) as required by United States v. Booker, 543 U.S. 200, 125 S. Ct. 738 (2005).

We disagree. In United States v. Talley, 431 F.3d 784 (11th Cir. 2005), we held that,

“an acknowledgment by the district court that it has considered the defendant’s

arguments and the factors in section 3553(a) is sufficient under Booker.” Id. at 786.

In this case, the district court explicitly stated that he had considered the factors in §

3553 in imposing the sentence. (R.3-27 at 36.) Thus, the record supports a

conclusion that the district court properly considered the § 3553(a) factors as required

by Booker.

       Second, Garcia-Perez argues that the district court imposed a substantively

unreasonable sentence. The thrust of Garcia-Perez’s argument is that he is currently

serving a state sentence of ten years’ imprisonment,1 and that this state sentence is

sufficient to deter future criminal conduct and protect the community. Accordingly,



       1
        On April 11, 2008, Garcia-Perez pleaded guilty in a Florida state court to trafficking in
cocaine and was sentenced to ten years’ imprisonment.

                                               2
Garcia-Perez argues that the district court should have imposed a 60-month sentence

concurrent with his state sentence, and not consecutive to it. The district court

imposed a sentence of 60 months, which is below the applicable guideline range of

70 - 87 months’ imprisonment. Considering Garcia-Perez’s lengthy criminal history,

(R.3-27 at 30-31), the district court did not abuse its discretion in imposing a 60-

month sentence to run consecutive to the undischarged state sentence.

      We affirm the sentence imposed by the district court.

      AFFIRMED.




                                         3